DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, and 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2013/0094184).

Regarding claim 1, Lee discloses a screen frame (Figure 1, 300, protective panel), comprising a mounting region for mounting a screen (underneath region of 300, protective panel, which is adjacent to 100, display panel) and a light-transmitting member (300, protective panel; Figure 3) provided at a light-transmitting region of the screen frame (at least Figures 2 and 3, NAR-IR, light sensor region, which includes OP1, first opening); wherein the light-transmitting member is configured to absorb and/or reflect light (320, first color layer, 330, second color layer, 340, third color layer, provide absorption/reflection of light; [0059, 0063, 0069]), such that a light flux passing through the light-transmitting member is less than a light flux of incident light (at least [0059, 0063, 0069]), wherein the mounting region has a size larger than the screen to be mounted (Figures 1 and 2, 300, protective panel, has a larger size than 100, display panel), and a portion of the mounting region beyond the screen to be mounted forms the light-transmitting region (NAR-IR, light sensor region, which is beyond 100, display panel, and includes OP1, first opening; Figure 3).

Regarding claim 2, Lee discloses the screen frame of claim 1, wherein an absorption rate or a reflection rate for the incident light of the light-transmitting member is greater than a transmission rate for the incident light (at least [0059, 0063, 0069]).

Regarding claim 3, Lee discloses the screen frame of claim 1, wherein the light-transmitting member is provided at an edge of the screen frame (Figures 1 and 2).

Regarding claim 4, Lee discloses the screen frame of claim 1, wherein the light-transmitting region of the screen frame comprises at least one of: an opening region in the screen frame; or a region made of a light-transmitting material in the screen frame (NAR-IR, light sensor region, is made of 310, base substrate, which is transparent [0056], and OP1, first opening).

Regarding claim 5, Lee discloses the screen frame of claim 4, wherein the light-transmitting member blocks the opening region and the light-transmitting member is aligned with a region around the opening (Figure 3, 310, base substrate, which is part of 300, protective panel, blocks OP1, first opening, and is aligned with the region around OP1, first opening).

Regarding claim 8, Lee discloses the screen frame of claim 1, wherein the light-transmitting member includes a peep-hole lens (Figure 3, 300, protective panel, includes OP1, first opening, surrounded by 320, first color layer, 330, second color 

Regarding claim 9, Lee discloses a display screen module (Figures 1 and 2) comprising: a display panel (100, display panel), and the screen frame of claim 1 (300, protective panel); wherein the display panel is connected with the screen frame (Figures 1 and 2).

Regarding claim 10, Lee discloses a terminal (Figures 1 and 2), comprising an optical sensor (400, light sensor device) and the screen frame of claim 1 (300, protective panel); wherein the optical sensor is located below the screen frame (Figure 1), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0051]); and wherein the optical sensor is configured to function based on the light flux passing through the light-transmitting member (at least [0051]).

Regarding claim 12, Lee discloses the terminal of claim 10, wherein the terminal further comprises: a light transmitting side edge (Figures 1-3, side edge of 300, protective panel, which includes NAR-IR, light sensor region/OP!, first opening), the light-transmitting member, provided corresponding to the light transmitting side edge (Figures 1 and 2); and an optical sensor (400, light sensor device), corresponding to the light-transmitting member located at the light-transmitting side edge (Figures 1 and 3).



Regarding claim 14, Lee discloses a display screen module (Figures 1 and 2), comprising: a display panel (100, display panel), and the screen frame of claim 2 (300, protective panel); the display panel is connected with the screen frame (Figures 1 and 2).

Regarding claim 15, Lee discloses a display screen module (Figures 1 and 2), comprising: a display panel (100, display panel), and the screen frame of claim 3 (300, protective panel); the display panel is connected with the screen frame (Figures 1 and 2).

Regarding claim 16, Lee discloses a display screen module (Figures 1 and 2), comprising: a display panel (100, display panel), and the screen frame of claim 4 (300, protective panel); the display panel is connected with the screen frame (Figures 1 and 2).

Regarding claim 17, Lee discloses a terminal (Figures 1 and 2), comprising: an optical sensor (400, light sensor device) and the display screen module of claim 9 (300, protective panel); wherein the optical sensor is located below the screen frame (Figure 1), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0051]).

Regarding claim 18, Lee discloses a terminal (Figures 1 and 2), comprising: an optical sensor (400, light sensor device) and the display screen module of claim 2 (300, protective panel); wherein the optical sensor is located below the screen frame (Figure 1), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0051]).

Regarding claim 19, Lee discloses a terminal (Figures 1 and 2), comprising: an optical sensor (400, light sensor device) and the display screen module of claim 3 (300, protective panel); wherein the optical sensor is located below the screen frame (Figure 1), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0051]).

Regarding claim 20, Lee discloses a terminal (Figures 1 and 2), comprising: an optical sensor (400, light sensor device) and the display screen module of claim 4 (300, protective panel); wherein the optical sensor is located below the screen frame (Figure 1), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0051]).

Regarding claim 21, Lee discloses the screen frame of claim 1, wherein the light-transmitting member comprises: a light-transmitting shielding layer, reflecting or absorbing light (320, first color layer, 330, second color layer, 340, third color layer, provide absorption/reflection of light; [0059, 0063, 0069]); and a transparent substrate (310, base substrate, which is transparent [0056]), bearing the light-transmitting shielding layer and connected with the screen frame (at least Figure 3).

Regarding claim 22, Lee discloses the screen frame of claim 21, wherein the light-transmitting shielding layer is coated on the surface of the transparent substrate; or, the light-transmitting shielding layer is sandwiched inside two transparent substrates (at least Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0094184) in view of Chen et al. (2019/0235653, of record).

Regarding claim 11, Lee discloses the terminal of claim 10, but fails to teach wherein the terminal includes at least two optical sensors, and the light-transmitting member covers light-sensing surfaces of the at least two optical sensors. Lee and Chen are related because both teach a terminal with an optical sensor.
Chen discloses a terminal (at least Figure 8) wherein the terminal includes at least two optical sensors (at least [0003, 0057] teach various sensors and corresponding function holes), and the light-transmitting member covers light-sensing surfaces of the at least two optical sensors (at least [0045, 0062]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to incorporate the teachings of Chen and provide wherein the terminal includes at least two optical sensors, and the light-transmitting member covers light-sensing surfaces of the at least two optical sensors. Doing so would allow for improved functionality of the terminal device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872